Order denying defendant’s motion to dismiss amended complaint for failure to state a cause of action reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The article of which the plaintiff complains is not libelous. Lazansky, P. J., Young, Hagarty and Tompkins, JJ., *783concur; Seudder, J., dissents, being of opinion that, upon the facts stated in the complaint, it would be a question for the jury as to whether the article complained of applied to plaintiff and whether it had an innocent or a disgraceful meaning.